June 5, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 JJJJ WALKER, LLC; DYNAFAB USA, LLC; RENAISSANCE PROPERTIES
  OF TEXAS, LLC; PRIYA PROPERTIES, LLC; BD TEXAS, LLC; AND KW
              HOSPITAL ACQUISITION, LLC, Appellants

NO. 14-13-00161-CV                          V.

                          ERIC YOLLICK, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed November 26, 2012 in favor
of appellee Eric Yollick, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the jury’s verdict and this court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Eric Yollick.

      We further order this decision certified below for observance.